Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wallace Wayne Bradsher, Jr., and Pamela Fogleman Bradsher appeal from the tax court’s order dismissing, as untimely filed, their petition for redetermination of the deficiency in their 2005 income taxes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. See Bradsher v. Comm’r, Internal Rev., Tax Ct. No. 10S-6772 (U.S. Tax Ct. May 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.